Norval, J.
This appeal was taken from an order confirming a sale of real estate, the sole objection being that the property was appraised too low. The evidence adduced by the defendant tended to establish that the real estate was worth a much larger sum than was fixed in the appraisement, while the proof introduced on behalf of the plaintiff was to the effect that the property was not worth more than the figure at which it was appraised. We must refrain from weighing conflicting evidence, farther than to ascertain that it sustains the finding. There is an entire lack of evidence to establish fraud in making of the appraisement. The order appealed from is
Affirmed.